DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22- 24 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s method, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include the right and left closure links comprising an actuation end that is configured to drivingly engage a corresponding drive notch in said closure shuttle;

This feature is not found in the prior art in any form that could anticipate this device. Furthermore, any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.


                                                   
Furthermore, should the Examiner find a piece of art in another classification that possesses a similar linkage, it is the Examiner’s opinion that the combination would alter the device to the extent that it would no longer function as intended.


Response to Arguments
Applicant's arguments regarding the withdrawn claims have been fully considered but they are not persuasive. The Applicant’s citation to a paragraph in the disclosure allowing for mixing and matching of the features of the various embodiments is insufficient to overcome the fact that these are in fact separate embodiments, and thus can be withdrawn from examination.  Furthermore, the Applicant indicates that they do not believe that the subject matter of the claims would create an additional serious search burden on the Examiner.  This argument fails, as the Examiner, having experience in the matter of search and burdens, and knowing that the cited feature is not in the Vidal reference, can say with confidence that a search burden would fall upon the Examiner, as the current search has not revealed this feature, thus guaranteeing the need for more searching.


Applicant's arguments regarding the rejection of the terminology of claim 10 under 112B have been fully considered but they are not persuasive.  The crux of this rejection is the term “coupled”, and the indefinite nature of how that term can be applied in this instance.  Without any further expounding evidence as to how the term is to be used and defined, the rejection remains in effect. 


Applicant's arguments regarding the 102 rejections have been fully considered but they are not persuasive.
Applicant argues that the Vidal reference does not “facilitate movement of both jaws as a unit relative to the frame”. In response to applicant's assertion, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant makes arguments that the Vidal reference does not have jaws that articulate in the fashion of the current application.  However, the Examiner notes that the title of the Vidal device is “Surgical instrument having an articulated jaw structure…”.  As such, there can be no doubt that Vidal meets the limitation of the required “Surgical end effector…for selective articulation…about an articulation joint”, as the jaws of Vidal are the cited end effectors, and the title indicates that the device has an articulated jaw structure. 
Applicant argues that Vidal does not have an end effector that articulates relative to the elongate shaft assembly.  This is not accurate, as the jaw can and does articulate while the shaft remains in the same location, thus the jaw articulates relative to the shaft.
Applicant argues that “Vidal et al. lacks a rotary closure shaft that operably interfaces with a source of rotary control motions”, and states the cited “actuating rod 268 moves axially and does not rotate”.  The Examiner does not agree with the Applicant’s interpretation of the claim requirements.  The claim does not require that the shaft rotate.  The requirement is that the shaft 
Applicant’s argument regarding the 103 rejection of claim 4 highlights a piecemeal analysis of the references.  The Examiner notes that while it could have been explained better, the intent of the Examiner in citing to item 184 of Jaworek was to indicate the connection method that would be applied to the cited closure shuttle of Vidal – i.e that the clevis 266 of Vidal would have a similar drive shaft attachment member 184 as shown in Jaworek, which would then attach to a drive screw 180 as shown in Jaworek.  In response to applicant's arguments against the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the interest of compact prosecution, the Examiner will strive to better explain this feature in this Final action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
“source of rotary control motions” in claim 1;


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim limitation “source of rotary control motions” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   Specifically, the disclosure is silent regarding the definition of this term, and therefore 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Regarding claim 10, the limitation “said closure linkage is configured to movably interface with said closure shuttle but is not coupled thereto.” Renders the claim indefinite, as it is unclear as to how the linkage would interface to the shuttle without being coupled thereto.  It is further unclear as to the definition of the word couple, and the extent to which two items can interact before they are considered “coupled”.  In the filed remarks, the Applicant appears to indicate that the use of some form of coupler, such as screws and pins are required to create a coupling – however, as this is not claimed, the Examiner In the interest of compact prosecution, the Examiner will interpret this limitations to include a linkage that is not directly coupled to the shuttle; i.e. there is something between the linkage and the shuttle that separates the two, but still allows them to interface.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vidal, (US 5,749,893).

Regarding claim 1, Vidal discloses: A surgical instrument (Fig. 1, surgical instrument 10), comprising: 

an elongate shaft assembly (Fig. 1, tubular frame 12); 

a surgical end effector (Figs. 16-20, upper and lower jaws, 216 and 218) operably coupled to said elongate shaft assembly for selective articulation relative thereto about an articulation joint (Figures 19 and 20 show a close in view of the articulation joint), said surgical end effector comprising: 

a first jaw (Figs. 16-20, lower jaws, 218); and 

a second jaw (Figs. 16-20, upper jaws, 216) movably attached to said first jaw for movable travel between an open position (Fig. 16) and a closed position (Fig. 18), said surgical instrument further comprising: 

a source of rotary control motions (Col. 10, lines 5, “A proximal end (not shown) of the actuating rod is connected to the surgical instrument by methods known to those skilled in the art for actuation by the operator of the instrument.”) located proximal to the articulation joint; 

a rotary closure shaft (Figs. 16-20, actuating rod 268) operably interfacing with said source of rotary control motions; 

a closure shuttle (Figs. 16-20, clevis 266) operably interfacing with said rotary closure shaft and configured for axial travel between a first position and a second position upon (Figs. 16-18 show the two different positions, as highlighted by the arrows showing motion) application of a rotary closure motion thereto by said rotary closure shaft; and 

a closure linkage (Figs. 16-20, links 228) operably coupled to said second jaw and operably interfacing with said closure shuttle such that when said closure shuttle is moved into said first position, said closure shuttle causes said closure linkage to pivot said second jaw to said open position (Fig. 16) and when said closure shuttle is moved toward said second position, said closure shuttle causes said closure linkage to pivot said second jaw to said closed position (Fig. 18).

Regarding claim 2, Vidal further discloses: said closure linkage (Figs. 16-20, links 228) is pivotally coupled to said second jaw (Figs. 16-20, upper jaws, 216).

Regarding claim 3, Vidal further discloses: said first jaw (Figs. 16-20, lower jaws, 218) defines an end effector axis and wherein, when said closure shuttle (Figs. 16-20, clevis 266) is in said second position (Fig. 18), said closure linkage (Figs. 16-20, links 228) is Fig. 20 shows a modification to the embodiment of Figs. 16-18.  In this embodiment, due to a mild change in the shape of the link, 328, the pins connecting the link are offset, and the main portion of the link is shown perpendicular to the axis) and when said closure shuttle is in said first position (Fig. 16), said closure linkage is located at an acute angle relative to said end effector axis.

Regarding claim 5, Vidal further discloses: said first jaw  (Figs. 16-20, lower jaws, 218) comprises an elongate channel configured to removably support a surgical staple cartridge therein (Col. 5, line 63, “In surgical stapling apparatus, one of the jaws (in this case, the lower jaw), may include a disposable staple cartridge 508.”) and wherein said second jaw (Figs. 16-20, upper jaws, 216)  comprises an anvil (Col. 11, line 53, “The upper jaw or anvil jaw 16”).

Regarding claim 10, Vidal further discloses:  said closure linkage (Figs. 16-20, links 228) is configured to movably interface with said closure shuttle (Figs. 16-20, clevis 266) but is not coupled thereto (see 112B rejection above.  In accordance with the interpretation, the pin that connects 118 to 266 meets the claim limitations and allows the two items to interface without being directly coupled).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 21, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal in view of Jaworek, (US 2014/0246471).

Regarding claim 4, Vidal discloses the device of claim 1.  

Vidal does not explicitly disclose: said closure shuttle is threaded onto said rotary closure shaft.

Jaworek teaches: said closure shuttle (Fig. 3, drive shaft attachment member 184) is threaded onto said rotary closure shaft (Fig. 3, end effector drive screw 180).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the closure shuttle and the closure shaft to utilize a system in which the shaft was a threaded design, thereby allowing for the shuttle to be threadingly attached to the shaft and actuated by the rotation of the shaft.  The benefit of this system is that it reduces the number and complexity of the parts, as no further part is needed to couple the shuttle to the shaft.

Regarding claim 21, Vidal discloses:  

 (Fig. 1, surgical instrument 10), comprising: 

an elongate shaft assembly (Fig. 1, tubular frame 12) defining a shaft axis (Col. 9, line 61, “the longitudinal axis of the lower jaw”); 

a surgical end effector (Figs. 16-20, upper and lower jaws, 216 and 218) operably coupled to said elongate shaft assembly by an articulation joint  (Figures 19 and 20 show a close in view of the articulation joint), 

wherein said surgical end effector comprises: 
a first jaw (Figs. 16-20, lower jaws, 218); and 
a second jaw (Figs. 16-20, upper jaws, 216) movably attached to said first jaw for movable travel between an open position  (Fig. 16) and a closed position  (Fig. 18), and wherein said surgical instrument further comprises: 
a rotary driven closure shaft (Figs. 16-20, actuating rod 268) rotatably supported in said first jaw; 

a closure shuttle (Figs. 16-20, clevis 266) operably interfacing with said rotary driven closure shaft and configured for axial travel between a first position and a second position upon application of a rotary closure motion (Figs. 16-18 show the two different positions, as highlighted by the arrows showing motion) thereto by said rotary driven closure shaft; and 

 (Figs. 16-20, links 228) operably coupled to said second jaw and operably interfacing with said closure shuttle such that when said closure shuttle is moved into said first position, said closure shuttle causes said closure linkage to pivot said second jaw to said open position  (Fig. 16) and when said closure shuttle is moved toward said second position, said closure shuttle causes said closure linkage to pivot said second jaw to said closed position  (Fig. 18).

Vidal does not explicitly disclose: “said articulation joint facilitates articulation of said surgical end effector relative to said elongate shaft assembly about an articulation axis that is transverse to said shaft axis”.

Jaworek teaches: “said articulation joint facilitates articulation of said surgical end effector relative to said elongate shaft assembly about an articulation axis that is transverse to said shaft axis ([0152], “articulation axis B-B that is substantially transverse to the shaft axis A-A.”)”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft assembly of Vidal with the articulation joint of Jaworek, thereby allowing for the ability to articulate the end effector relative to the shaft and handle assembly, thereby combining prior art assemblies in a known fashion to achieve a desirable and predictable result.  The benefit of this system is that it allows the operator to better utilize the system in order to perform the needed surgical procedure by allowing for a greater range of motion and 

Regarding claim 25, the modified Vidal further discloses: a firing member (Fig. 5, knife assembly 510, Fig. 3) supported in said first jaw (Figs. 16-20, lower jaws, 218) for movement between a starting and an ending position.

Regarding claim 26, the modified Vidal further discloses the device of claim 25.

The modified Vidal does not explicitly disclose:  “a rotary driven firing shaft, wherein said rotary driven firing shaft is supported for rotation in said first jaw and in operable engagement with said firing member such that said rotation of said rotary driven shaft in a first rotary direction causes said firing member to axially move from said starting position to said ending position, and rotation of said rotary driven firing shaft in a second rotary direction causes said firing member to axially move from said ending position to said starting position”.

Jaworek teaches: a rotary driven firing shaft (Fig. 3, end effector drive screw 180) , wherein said rotary driven firing shaft is supported for rotation in said first jaw ([0144] “The end effector drive screw 180 may be rotatably supported within the elongate channel 110.”) and in operable engagement with said firing member such that said rotation of said rotary driven shaft in a first rotary direction causes said firing member to axially move from said starting position to said ending position ([0144], “Rotation of the end effector drive screw 180 in a first direction causes the tissue cutting member 160 to move in the distal direction.”), and rotation of said rotary driven firing shaft in a second rotary direction causes said firing member to axially move from said ending position to said starting position ([0188], “The control system 800 will cause the firing motor 530 to rotate in an opposite direction until the tissue cutting member 160 has been returned to its starting position”).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft assembly of Vidal with the rotational drive system of Jaworek, thereby combining prior art assemblies in a known fashion to achieve a desirable and predictable result.  The benefit of this system is that the rotational drive system is able to create significantly more force upon the closure assembly and the cutting assembly than a similar axial drive system, while also increasing the precision with which the jaws can be opened and closed.  Furthermore, the rotational drive assembly makes for a simple and easy coupling system, as the drive assembly of Jaworek merely plugs into its counterpart socket on the shaft, with no parts moving other than the rotation of the socket, making for a strong, resilient, and accurate coupling. 

Regarding claim 27, the modified Vidal further discloses: said rotary driven firing shaft is concentrically mounted relative to said rotary driven closure shaft.  ([0159], “The proximal firing shaft segment 520 comprises a portion of the elongate shaft assembly 30 and may be rotatably supported within a hollow proximal rotation shaft segment 552 by a distal bearing sleeve 522”).

Regarding claim 28, the modified Vidal further discloses: said rotary driven closure shaft comprises a hollow portion, and wherein said rotary driven firing shaft rotatably extends through said hollow portion ([0159], “The proximal firing shaft segment 520 comprises a portion of the elongate shaft assembly 30 and may be rotatably supported within a hollow proximal rotation shaft segment 552 by a distal bearing sleeve 522”).

Regarding claim 29, the modified Vidal further discloses: said second jaw (Figs. 16-20, upper jaws, 216) is pivotally attached to said first jaw (Col. 6, line 19, “The jaws are pivotally mounted to each other”) for said movable travel between said open position (Fig. 2) and said closed position (Fig. 4) about a fixed pivot axis (Figs. 2-4, pivot axis located at cam 46).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731